Citation Nr: 0009154	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-40 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Whether new and material evidence sufficient to warrant 
reopening claims of entitlement to service connection for 
chondromalacia of both knees has been received.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of stress fractures to the right 
ankle.

4.  Entitlement to an effective date prior than June 25, 
1998, for assignment of the 10 percent evaluation for 
service-connected residuals of stress fractures to the right 
ankle.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had Active Duty for Training (ACDUTRA) with the 
Army Reserves from February 21 to December 16, 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In connection with her appeal the veteran 
testified via videoconference before the undersigned member 
of the Board in March 2000; a transcript of that hearing is 
associated with the claims file.  The veteran accepted such 
in lieu of an "in-person" hearing before a Board member.  
See 20.700(e) (1999).

In a decision dated in January 1998, the Ro denied service 
connection for stress fractures of the left ankle and 
notified the veteran of that determination by letter dated in 
March 1998.  She did not appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302, 20.1103 (1999).  Accordingly, that 
matter is not before the Board.

The Board acknowledges that during the pendency of this 
appeal the RO increased the veteran's assigned evaluation 
pertinent to right ankle disability from zero to 10 percent, 
effective June 25, 1998.  Although that increase represented 
a grant of benefits, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, the veteran and her representative have continued 
to express disagreement with both the zero percent evaluation 
assigned prior to June 25, 1998, and with the currently 
assigned 10 percent evaluation.  Thus, her appeal continues.

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of stress fractures 
to the right ankle and entitlement to an effective date prior 
than June 25, 1998, for assignment of that 10 percent 
evaluation are discussed in the remand portion of this 
decision.  The veteran's claim for service connection for a 
bilateral knee disability is, in part, discussed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  There is no competent evidence of or a nexus between 
current chronic bronchitis and a disease or injury during a 
period of ACDUTRA.

2.  In a rating decision dated in April 1991, the RO denied 
service connection for chondromalacia of both knees and 
properly notified her of such determination; she did not 
appeal.

3.  The evidence received subsequent to the RO's April 1991 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for chondromalacia 
of both knees.

4.  The record contains competent evidence of bilateral 
chondromalacia that has been plausibly related to the 
veteran's period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  New and material evidence sufficient to warrant reopening 
the claim of entitlement to service connection for 
chondromalacia of both knees has been received.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
chondromalacia of both knees is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) (West 1991) as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  See 38 C.F.R. § 3.12 (1999). 

The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) 
(West 1991); 38 C.F.R. § 3.6(a) (1999); Paulson v. Brown, 7 
Vet. App. 466 (1995).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of her claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


Factual Background

The veteran served on ACDUTRA from February to December 1980.  
In October 1982, the RO received her claim of entitlement to 
VA compensation benefits based on her right ankle.  Date 
stamped as received in October 1982 are VA outpatient reports 
dated in September 1982.  One entry notes the veteran's in-
service right ankle trauma, with complaints of repeated post-
service swelling.  The diagnosis was post-traumatic 
swelling/avulsion of the right ankle ligaments.  There was 
also a question of arthritis in the right ankle joint.  
Another September entry notes that x-rays showed hallus 
valgus, status post-operative of the left toes.  The 
diagnostic impression of the right ankle was painless 
swelling.

Also marked as received in October 1982 are reports of 
service treatment and evaluation from the veteran's ACDUTRA 
period:  

A report of service medical history, dated in November 1979, 
includes a note that medication was prescribed for bronchitis 
in October 1978, prior to service.  At the time of the 
enlistment examination and history, the veteran denied knee 
problems, or having/having had any cough, pain or pressure in 
the chest or shortness of breath.  No defects or 
abnormalities pertinent to the knees or chest were noted on 
the examination report.  

In February 1980, the veteran complained of left knee and 
thigh pain of four days' duration, without known trauma.  
Examination showed increased crepitus.  The veteran stated it 
was a problem existing prior to service.  The impression was 
chondromalacia. 

A service medical record dated in April 1980 reflects that 
the veteran appeared for evaluation of "suspected" 
bilateral chondromalacia patellae.  She denied trauma or pre-
existing knee problems.  The record includes note that the 
veteran had been "recycled for knee problem (1 1/2 mi run) + 
inability to do required no. of pushups."  Examination was 
positive for compression and entrapment, as well as for trace 
effusion.  Testing was negative for instability.  The 
impression was bilateral chondromalacia, left greater than 
right.  Another April record notes that the veteran "does 
have Chondromalacia" and that she reported having been 
"recycled because of her pain."  Also in April 1980, the 
veteran presented for evaluation of her bilateral knee 
complaints.  She demonstrated a normal range of motion with 
no effusion or laxity.  The impressions included bilateral 
shin splints and chondromalacia.  

The veteran appeared in May 1980 with complaints of a swollen 
right ankle, of one days' duration.  She demonstrated a 
painful range of motion, increased edema, increased 
temperature and pitting.  Examination also revealed bilateral 
knee crepitus.  The impressions were pitting edema of the 
right ankle and chondromalacia.  Another May 1980 entry shows 
impressions of shin splints and ankle stress.

In a letter dated in June 1981, the veteran requested to be 
excused from training due to right foot problems.  

In November 1982, the veteran presented for a VA examination.  
X-rays showed that the right ankle bones were normal.  There 
was considerable soft tissue swelling about the ankle stated 
to most likely be secondary to a sprain.  Examination showed 
a full range of right knee and ankle motion without 
instability.  An orthopedic consult report notes that the 
veteran had had flat feet all of her life and that in 1980 
she began to have swelling of the right leg secondary to 
"stress fracture."  The physician referenced bilateral 
ankle and feet x-rays showing an irregularity about the 
inferior interossei membrane.  The impression was right pedal 
edema without other functional impairment.  

In a rating decision dated in January 1983, the RO 
established service connection and assigned a zero percent 
evaluation for residuals of stress fractures to the right 
ankle, effective October 1, 1982.  

In January 1991, the RO received the veteran's claim for VA 
compensation benefits based on bilateral knee and right ankle 
problems.  

In February 1991, the RO received records of VA outpatient 
treatment.  A record dated in August 1988 includes note of 
right ankle and bilateral knee problems, with onset in 
service.  Examination revealed no effusion or limitation of 
motion of the knees.  There was minimal tenderness.  The 
right ankle showed some swelling, without tenderness.  The 
impression was a history of chondromalacia patellae, and 
chronic right ankle pain.  Another August 1988 record shows 
assessments to rule out inflammatory arthritis; and a 
posterior tibialis tendon rupture.  A treatment record dated 
in February 1989 includes a history of bilateral 
chondromalacia since boot camp, with the veteran denying 
trauma.  The assessments upon examination were bilateral knee 
pain, and right ankle swelling, the latter stated to most 
probably be due to venous insufficiency.  

In March 1991, the RO reviewed records of private treatment 
from Community Health, dated from March to October 1990.  In 
March 1990, the veteran was treated for toe pain on the right 
foot, diagnosed as a corn, with treatment via reduction.  In 
July 1990, the veteran complained of difficulty with boarding 
a bus or standing in a bus due to knee pain.  The impression 
was chondromalacia of the knees.  

In a decision dated in April 1991, the RO denied service 
connection for bilateral chondromalacia and notified the 
veteran of that determination in a letter dated in May 1991.  
She did not appeal.  The basis of such decision was that 
chondromalacia of the knees had never been objectively 
demonstrated, "nor has there been any objective findings for 
any knee pathology shown."

On April 20, 1995, the RO received correspondence in which 
the veteran requested an increased evaluation for her 
service-connected residuals of stress fractures to the right 
ankle.  She also presented arguments relevant to service 
connection for her bilateral knee disability, and bronchitis.  
Accompanying her statement were service medical records and 
records of VA medical treatment, as follows:  

Service records dated in May 1980, indicate that the veteran 
was admitted for bed rest for overuse/stress reaction of the 
right ankle.  One clinic sheet notes the veteran's history of 
prior episodes of edema before service, without medical 
treatment.  Another service record dated in May 1980, shows 
that the veteran was hospitalized secondary to stress 
fracture of the right ankle and that during such time 
physical examination revealed normal knee motion without 
effusion or ligamentous laxity, but with positive evidence of 
entrapment.  The impression was bilateral patellofemoral 
dysfunction.

Service records include a "Statement of Medical Examination 
and Duty Status" dated in June 1980.  Such reflects that the 
veteran was admitted to Moncrief Army Hospital for a right 
ankle injury, determined to have been incurred in the line of 
duty.  Accompanying May and June 1980 entries pertain to the 
veteran's period of inpatient treatment.  An inpatient 
treatment record cover sheet dated in June 1980 notes 
"fracture, stress reaction, both ankles, without major nerve 
or artery involvement."  Service records dated in September 
1980 note treatment for acute bronchitis.  

A record of VA orthopedic evaluation dated in July 1992, and 
received in April 1995, includes note of the veteran's 
diagnosis of bilateral chondromalacia patellae since boot 
camp in 1980.  Examination was positive for patellar 
crepitance.  X-rays were positive for medial joint space loss 
and malalignment of the femoral condyles.  The x-ray report 
shows mild bilateral osteoarthritis.  The examination 
assessment was patellar maltracking.

A VA outpatient record dated in February 1995 indicates that 
the veteran presented with complains to include a cough.  The 
impression was bronchitis.  She indicated that she had 
chronic bronchitis.  In May 1995 she was seen for bilateral 
lower extremity swelling.  VA records reflect that she was 
followed in the vascular clinic and evaluated for thyroid 
problems.

In a rating decision dated in August 1995, the RO denied 
service connection for bronchitis, an increased rating for 
right ankle residuals, and reopening of the veteran's knee 
claims.  The veteran appealed those denials.  In a statement 
received in December 1995, the veteran also clarified that 
she had claimed entitlement to benefits based on a stress 
fracture, as opposed to a fracture and indicated that such 
was a vascular condition.

Thereafter the RO received duplicate service records 
pertinent to an acute episode of bronchitis in service, and 
some duplicate records of VA treatment.

In November 1995, the RO received VA treatment records dated 
in April and May 1991, which show treatment for bronchitis.  

In a statement received by the RO in November 1996, the 
veteran clarified that she was seeking entitlement to 
compensation benefits for stress fractures of the left ankle.  

In November 1996, the veteran testified at a personal hearing 
pertinent to her bronchitis, knees and right ankle.  The 
representative set out that the veteran had a period of 
Inactive Duty for Training after 1980, with problems with her 
knees during such time period.  The representative also 
argued that records showed a continuity of treatment for 
bronchitis.  RO Hearing Transcript at 1-2.  The veteran 
argued that her right ankle swelling was noticeable and that 
she wore oversized shoes as she experienced pressure and pain 
in her foot.  She reported wearing Jobs stockings.  Id. at 3.  
She indicated that she was hospitalized for several days in 
May 1995.  RO Hearing Transcript at 5.  She complained of 
swelling, pain, and discomfort.  She also reported weakness 
and instability.  RO Hearing Transcript at 5-6.

Pertinent to her chondromalacia, the veteran, through her 
representative argued that service records showed a diagnosis 
of chondromalacia in service, with a continuity of treatment 
thereafter.  RO Hearing Transcript at 6.  The veteran 
testified as to a continuity of symptomatology.  She denied 
post-service re-injury to her knees.  RO Hearing Transcript 
at 7-11.  During the hearing the veteran report arthritis, 
and instability of her knees.  The veteran further indicated 
that she was treated in service for bronchitis.  She 
indicated that it cleared up during service and that in 1988 
she had another attack of bronchitis.  She described it as 
"ongoing."  She indicated that she had ongoing problems for 
coughing.  RO Hearing Transcript at 17-19.  

VA outpatient reports received in November 1996 are 
duplicates and/or do not show findings or demonstrate 
treatment pertinent to chondromalacia, stress fractures or 
the respiratory system.  A record dated in June 1996 notes a 
medical history of bronchitis.  

The veteran presented for VA examinations in November and 
December 1996.  A report of x-ray of the chest completed in 
October 1996 revealed that the lungs were clear, but that on 
the lateral view there was a "rather marked flattening of 
the domes of the diaphragm with wide diaphragm angles and 
loss of convexity indicating COPD emphysema type."  
Pertinent to respiratory evaluation, the veteran reported two 
or more years of chronic cough sputum in the morning and 
feelings of shortness of breath when supine.  The examiner 
noted a smoking history of one pack a day for 25-to-27 years.  
The examiner noted that the veteran had been prescribed 
medications recently for what was thought to be bronchitis.  
The examiner also noted the veteran's right ankle edema and 
that the VA vascular clinic had diagnosed post-phlebitic 
venous syndrome in the right lower extremity.  Diagnoses 
included diffuse thyroid enlargement, euthyroid; post-
phlebitic right lower extremity with chronic venous 
incompetence and chronic edema; and, upper and lower reactive 
airways, bronchospasm with increased secretions caused or 
aggravated by smoking.  

Duplicate service medical records were received in February 
1997.

The veteran reported for a VA examination, on a fee basis, on 
June 25, 1998.  The veteran reported her in-service history 
and noted that her leg edema had never improved.  She 
reported lower extremity symptoms of pain, weakness, 
stiffness, swelling, inflammation and instability.  She also 
complained of locking fatigue and a lack of endurance and 
indicated that her symptoms were constant, flaring up 
intermittently.  She reported limitations in activities such 
as gardening or mowing the lawn due to right ankle pain. 

The June 1998 examiner noted that the veteran did not require 
an assistive device for ambulation.  There were signs of 
abnormal weight bearing on the feet, with callosities on the 
left plantar aspect.  There was also evidence of unusual shoe 
wear pattern on the bilateral calcaneal soles.

The veteran was noted to have limited function with standing 
and walking on examination due to pain in the right ankle.  
There was evidence of right ankle swelling.  There was no 
evidence of heat or redness.  The examiner stated to be 
unable to determine evidence of diffusion due to edema that 
extends from the mid-calf all the way down covering the 
ankle.  There was no evidence of drainage, abnormal movement, 
instability or weakness.  The diagnosis was residuals of 
stress fracture of the right ankle.

In a decision dated in September 1998, the RO increased the 
evaluation assigned to the veteran's right ankle stress 
fractures residuals from zero to 10 percent, effective June 
25, 1998, the date of a VA examination.

In October 1998, the veteran advised the RO that she believed 
the 10 percent evaluation for right ankle stress fractures 
should be effective the date of her claim.  She argued that 
her ankle swelled and she was unable to wear a shoe.  The 
veteran also offered argument pertinent to bronchitis, 
stating that she was hospitalized for such in service and 
continued to have problems after discharge.  Further, she 
stated that she was diagnosed with chondromalacia patellae 
and had chronic knee problems.  She indicated that such 
problems had resulted in a change in her military 
occupational specialty during service.

In a decision dated in September 1999, the RO denied 
entitlement to an effective date prior to June 25, 1998, for 
service-connected residuals of stress fractures to the right 
ankle.

At the time of the videoconference hearing in March 2000, the 
veteran testified regarding her right ankle.  The veteran's 
representative began by emphasizing that the veteran's 
experienced right ankle pain with motion back to at least 
1995 and in essence that hers was the type of disability 
given to a fluctuation in symptomatology.  Video Hearing 
Transcript at 4.

The veteran reported that she slept with her legs elevated to 
ease the swelling but that she experienced difficulty getting 
up in the morning, to include limping.  She indicated that 
she required crutches to get up and walk in the morning.  
Video Hearing Transcript at 5.  She indicated that she had 
constant right ankle swelling.  She also reported pain in her 
ankle affecting her ability to bear weight.  Video Hearing 
Transcript at 6-7.  The veteran denied external factors such 
as the weather making her ankle problems worse.  She also 
related that she used Jobs stockings and that there was 
crepitus in her ankle joint.  Video Hearing Transcript at 9-
10.


Analysis

Bronchitis

The Board begins by noting that service records in fact show 
treatment for bronchitis.  However, such is noted as an acute 
episode, which was treated and appears to have resolved.  See 
38 C.F.R. § 3.303(a).  The veteran herself has stated at a 
hearing that the next episode of bronchitis she experienced 
was in 1988, eight years later.  Post-service records do show 
treatment for bronchitis and do note a history of bronchitis.  
However, there is no competent evidence relating the post-
service bronchitis to the one episode of bronchitis during 
ACDUTRA.

Here the Board notes that bronchitis is not listed as a 
chronic disease to which any regulatory presumption is 
attached.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  In any 
case, as stated, bronchitis was again shown well outside of 
the initial post-service year.  The veteran has, in that 
regard, argued that since service she has experienced 
continued respiratory symptoms, mainly in the form of a 
cough.  The record does not, however, reflect that she 
possesses a recognized degree of medical knowledge that would 
render her opinions on medical diagnosis or causation 
competent.  Thus, although she is competent to testify as to 
her symptoms, her statements are not competent to relate a 
post-service cough to chronic bronchitis or other respiratory 
disability, or in turn to relate such respiratory illness to 
her period of ACDUTRA.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The report of VA examination conducted in 1996 sets out a 
diagnosis of obstructive lung disease.  The examiner did not 
relate such to the veteran's in-service treatment for acute 
bronchitis, or otherwise opine that such was related to her 
period of ACDUTRA.  Rather, that examiner opined that the 
veteran's existing respiratory illness was caused or 
aggravated by her 25-to-27 year smoking habit.  Nor has any 
other competent medical professional related the veteran's 
obstructive respiratory illness to her period of ACDUTRA.  
Absent such nexus opinion, her claim is not well grounded.  
See Caluza, supra.  Again, she is not competent to provide 
the requisite medical opinion to well ground her claim.  
Espiritu, supra.

The Board also recognizes contentions in the record pertinent 
to the veteran's claimed Inactive Duty for Training 
(INACDUTRA) periods, from approximately 1980 to 1986.  
However, regulations are clear in providing for service 
connection only for disabilities resulting from injury 
incurred on INACDUTRA, and not for diseases identified during 
such periods.  38 C.F.R. § 3.6(a).  The veteran has not 
reported, and the record does not show, any injuries during 
INACDUTRA.  Even if the record contained such evidence, there 
is no competent evidence linking current bronchitis to such 
injury.  Accordingly, there is no plausible basis for service 
connection for bronchitis based on any INACDUTRA the veteran 
may have performed.

The Court has held that there is some duty to assist the 
veteran in the completion of her application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) even where 
her claim appears to be not well-grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim.  Thus, the appeal is denied.


Knees

In a 1991 decision, the RO denied service connection for 
bilateral chondromalacia.  As the veteran did not appeal, 
that determination became final.  38 C.F.R. § 20.1103.  The 
basis for the RO's denial was that bilateral 
chondromalacia/knee pathology was not objectively shown by 
the record.

Thereafter, the RO received new evidence in the form of VA 
examination and outpatient reports, and, additional service 
records.  Notably, one service record dated in May 1980 shows 
that during her hospitalization secondary to a stress 
fracture of the right ankle, the veteran was found to have a 
bilateral patellofemoral dysfunction.  Also, the report of VA 
orthopedic evaluation dated in July 1992 notes x-ray evidence 
of medial joint space loss, malalignment of the femoral 
condyles and bilateral osteoarthritis.  That examiner noted 
the veteran's history of knee symptomatology since service, 
with diagnosed chondromalacia, and provided an assessment of 
patellar maltracking based on such.

The above evidence is clearly probative of the question of 
whether a bilateral knee disability was incurred as a result 
of ACDUTRA, particularly insofar as the newly received 
evidence includes service records material to the status of 
the veteran's knees during ACDUTRA.  See 38 C.F.R. 
§ 3.156(a),(c).  Thus, this evidence is new and material, and 
the veteran's claim of entitlement to service connection for 
bilateral chondromalacia is reopened.

The Board further notes that the veteran's claim is well 
grounded.  That is, the record contains current evidence of 
bilateral knee disability, diagnosed as arthritis and 
maltracking, and, the diagnosis of maltracking has been 
plausibly related by a competent physician to the veteran's 
history of continued knee symptoms since the time such were 
documented and diagnosed as chondromalacia during ACDUTRA.  
See Savage, supra.  Accordingly, the claim is well grounded.  
38 U.S.C.A. § 5107(a).  To the extent only, the appeal is 
granted.


ORDER


Service connection for bronchitis is denied.

New and material evidence sufficient to warrant reopening the 
claim of entitlement to service connection for chondromalacia 
of both knees having been received, the claim is reopened, 
and, is well grounded.  To that extent, the appeal is 
granted.


REMAND

Since the veteran's claim of entitlement to service 
connection for bilateral chondromalacia is well grounded, it 
places upon VA the duty to assist her in the claim's 
development by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  38 U.S.C.A. § 5107(b) (West 1991); see also 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this case, the current record shows knee diagnoses of 
arthritis and maltracking.  Service records show diagnoses of 
chondromalacia.  Although it appears that the 1992 VA 
examiner attributes the veteran's reported in-service and 
continuing symptomatology to the diagnosis of maltracking, 
clarification as to the nature and etiology of the veteran's 
knee problems would be useful in this case.  Specifically, an 
opinion as to whether currently shown arthritis, maltracking 
and/or other identified knee disability is the same as and/or 
related to in-service notations of chondromalacia would be 
extremely probative.  

Pertinent to her right ankle, the veteran is currently 
service connected for residuals of stress fractures to the 
right ankle, and evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999), pertinent to limited ankle 
motion.  A stress fracture is one "resulting from force on a 
bony structure during use as opposed to one resulting from 
exogenous trauma."  STEDMAN'S MEDICAL DICTIONARY 688 (26th. 
Ed, 1995).

The veteran herself has indicated that she is seeking 
recognition not of right ankle fracture residuals, but rather 
of residuals of stress fractures, which she asserts is a 
vascular disorder.  Records reflect treatment and evaluation 
of the veteran for post-phlebitic syndrome, defined as "a 
state characterized by edema, pain, stasis, dermatitis, 
cellulitis, and varicose veins, and ending in ulceration of 
the lower leg, developing as a sequel to deep venous 
thrombosis of the lower extremity."  STEDMAN'S MEDICAL 
DICTIONARY 1738 (26th ed., 1995).  

Vascular disability is evaluated under 38 C.F.R. § 4.104 
(1999), and, the veteran is not currently service connected 
for any vascular disorder such as post-phlebitic syndrome.  
However, insofar as her right ankle disability is primarily 
manifested by pain and edema, the Board finds that 
clarification is necessary in this case.  See Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993) (where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist under 38 U.S.C.A. § 5107(b)).  
Pending such clarification the decision both as to the 
propriety of an evaluation in excess of zero percent prior to 
June 25, 1998, and whether the veteran warrants assignment of 
in excess of a 10 percent evaluation will be deferred.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ensure that all records 
of VA treatment to date are associated 
with the claims file.

2.  The RO should schedule the veteran 
for a VA vascular and then an orthopedic 
examination.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
requested examinations. 

First, the vascular examiner is requested 
to confirm or refute any existing 
vascular disorder and to state the 
relationship and/or impact, if any, of 
any identified vascular disability on 
right ankle stress fractures in service 
and residuals thereof.  The examiner 
should state an opinion as to whether 
stress fractures represents an accurate 
diagnosis of the veteran's service-
connected right ankle disorder, or, 
rather, whether a change in diagnosis is 
indicated with respect to the veteran's 
in-service and post-service right ankle 
manifestations.  The examiner is 
requested to dissociate, insofar as is 
possible, any symptomatology wholly 
attributable to disability that 
represents a pathologic entity distinct 
from that first shown in/related to the 
veteran's period of ACDUTRA.

The orthopedic examiner is first 
requested to review the above-requested 
report of vascular examination.  In this 
regard, the Board notes 38 C.F.R. § 4.13 
(1999), pertinent to the effect of a 
change of diagnosis, and requests the 
orthopedic examiner to comment on the 
vascular findings and the appropriateness 
of a diagnosis of stress fractures in the 
veteran's case.  If deemed appropriate, 
the examiner should set out the nature 
and severity of symptomatology 
attributable to residuals of stress 
fractures to the right ankle.  

The orthopedic examiner is also requested 
to identify all existing knee 
disabilities and to provide an opinion as 
to whether it is at least as likely as 
not that each is related to the veteran's 
period of ACDUTRA, particularly the 
bilateral chondromalacia noted during 
such time. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the issues of 
entitlement to service connection for 
bilateral chondromalacia; an increased 
evaluation for right ankle stress 
fractures; and an earlier effective date 
for the assignment of a 10 percent 
evaluation for right ankle disability.  
The RO should include consideration of 
38 C.F.R. § 4.13, if indicated.  If any 
benefit sought on appeal remains denied 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examinations requested in this remand are 
necessary to evaluate her claims, and that a failure without 
good cause to report for scheduled examinations, without good 
cause, could result in the denial of those claims.  38 C.F.R. 
§ 3.655 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

